ACCEPTED
                                                                                            03-15-00317-CV
                                                                                                    7907203
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      11/19/2015 1:54:06 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                 NO. 03-15-00317-CV

TERRY RANDALL                             §   IN THE THIRD DISTRICT
Appellant,                                §                           FILED IN
                                                               3rd COURT OF APPEALS
                                          §                         AUSTIN, TEXAS
V.                                        §   COURT OF    APPEALS
                                                               11/19/2015 1:54:06 PM
                                          §                        JEFFREY D. KYLE
HERBERT J WALKER dba                      §                             Clerk
WALKER WATER WELL; and                    §
WALKER WATER WELL                         §
SERVICES, LLC                             §
Appellee.                                 §   AUSTIN, TEXAS

                 APPELLEE’S MOTION FOR EXTENSION OF TIME
                              TO FILE BRIEF

      Appellee Herbert Walker files this Motion for Extension of Time to File

Brief pursuant to TEX. R. APP. P. 38.6(d) and would respectfully show:

      Appellant filed his brief on September 29, 2015, making Appellee’s brief

due on October 29, 2015. However, Appellant mistakenly failed to perfect service

of his brief on Appellee. Appellee first obtained a copy of Appellant’s brief on

November 18, 2015, after receiving a notice from the Clerk that Appellee’s brief

was past due.    Appellee is requesting an extension of 50 days of the original

deadline, which would make Appellee’s brief due on December 18, 2015. Such an

extension would allow Appellee 30 days from the date he actually received

Appellant’s brief in which to file, as contemplated by TEX. R. APP. P. 38.6(b). No

previous extension has been granted regarding Appellee’s brief. This extension of

time is not sought for the purposes of delay, but so that justice may be done.
                                      Respectfully submitted,

                                      Alex Metcalf
                                      807 Pecan Street
                                      Bastrop, Texas 78602
                                      Tel: (512) 303-6963
                                      Fax: (512) 303-6766
                                      Email: rule21a@lostpineslawyer.com


                                      By: /s/      Alex Metcalf
                                         Alex Metcalf
                                         State Bar No. 24058000
                                         Attorney for Herbert Walker

                            Certificate of Conference

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
have conferred, or made a reasonable attempt to confer, with all other
parties—which are listed below—about the merits of this motion with the
following results:

      Party:             Terry Randall
      Lead attorney:     S. Cory Sells
      Result:            Agreed to the requested extension.


                                             By:   /s/   Alex Metcalf
                                                   Alex Metcalf
                                                   Attorney for Appellee

                              Certificate of Service

       I certify that a true copy of this Motion to Extend Time was served in
accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party
or that party's lead counsel as follows:

Party:             Terry Randall
Lead attorney:     S. Cory Sells
Address:           1111 North Loop West, Suite 702, Houston, Texas 77008
Method of service: by fax
Date of service: November 19, 2015



                                     By:   /s/   Alex Metcalf
                                           Alex Metcalf
                                           Attorney for Appellee